AO 91 (Rev.11/11) Criminal Complaint

United States District Court
for the

Eastern District of Washington

A Us

 

Ala YWVAStin
Ali YGTon
AUG 9 9 In, "UN
=~ J ZU/9

i

UNITED STATES OF AMERICA Sain,
) oa : “WOY, cy RK
Vv. . c WASH — DEP yy,
) Case No. 2:19-mj-00491-JTR “STON ~""
ADAM T. LAYTON
)
CRIMINAL COMPLAINT

I, Michael Northcutt, the complainant in this case, state that the following is true to the best of my knowledge and
belief.

On or about the date(s) , in the county of Spokane in the Eastern District of Washington, the defendant(s) violated:
Code Section Offense Description

I8 U.S.C. § 922(2)(1) Felon in Possession of a Firearm

This complaint is based on these facts:

ie Continued on the attached sheet.

wud (LAS

Complainant's signature
Michael, Northcutt, Special Agent

 

rinted name and title
od Sworn to before me and signed in my presence.

(] Sworn to telephonically and signed electronically.

Date: 9. 22-19 PO —
Judge's signature

John Tf. Rodgers, United States Magistrate Judge

 

 

City and state: Spokane, Washington

Printed name and title
